NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUILLERMO ERNESTO LAINEZ,                       No.    18-71588

                Petitioner,                     Agency No. A072-516-441

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Guillermo Ernesto Lainez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Pechenkov v. Holder, 705 F.3d 444, 449 (9th Cir. 2012). We

dismiss in part the petition for review.

      Because Lainez was found removable due to his conviction for a crime

involving moral turpitude, our jurisdiction to review the agency’s particularly

serious crime determination is limited to constitutional claims and questions of

law. See 8 U.S.C. § 1252(a)(2)(C)-(D); Pechenkov, 705 F.3d at 448-49. Lainez

failed to exhaust his contentions of legal error in the particularly serious crime

determination. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency). To the extent he

challenges the agency’s weighing of factors, we lack jurisdiction to review it. See

Pechenkov, 705 F.3d at 448-49 (no jurisdiction to review challenge that the agency

incorrectly weighed the facts). Thus, Lainez’s asylum and withholding of removal

claims fail. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B); 8 C.F.R.

§ 1208.16(d)(2). In light of the disposition as to the particularly serious crime

determination, we do not reach Lainez’s contention concerning the timeliness of

his asylum application. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th

Cir. 2011) (“In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” (internal citation and quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    18-71588